Title: To Thomas Jefferson from Francis Eppes, 5 April 1791
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington April 5th. 1791

Your favour of 4th of March was deliverd me on sunday last. I am much oblig’d by the pleasure you express at my fortunate sale. If you are determin’d to sell I wou’d recommend it to you not to sell until about XMas or a little after as Colo. Skipwith intends to dispose of one hundred on the first of October.

My wishes with respect to Jack are that he shoud be brought up to some profession. The Law is what him and myself have thought of. However, shou’d you find his foundations too slender to be respectable in that line I wish you to direct his Studies to any thing else which you think most to his advantage. Indeed coud he study Law and write in your office also that wou’d be my choice. I have provided funds for his maintanace, tho’ am really at a loss what allowance is necessary. This you will be so obliging as to inform me. He brings with him £60, forty five of which is in two bank notes. Those I have directed him to lodge with you. I must also request that you will make him account with you for all his expenditures as I well know Boys of his age in such a place as Philadelphia are as little capabel of following a proper line of conduct as a Ship a[t] Sea without Helm or Pilot. I hope you will find him well dispos’d to do every thing you require. I have ever found him very manageable and trust when he is put into the right track, he will pursue it with ardor and I hope profit. Jack is fully appris’d of my circumstances and he will be unpardonable if he exceeds the bounds of moderation in his expenditures. Any addition which you think necessary shall with pleasure be furnish’d. I only request to have timely notice, and the remittance shall be made. He has some books which will be sent him by water. Any others that you think necessary shall be furnish’d or the money to purchase them. I suppose every thing in that way can be more easily procur’d in Philidelphia than here. I he[ar]d by Martin a few days ago that they all were well at the mountain and were shortly to come down the country. I am with every wish for your health & Happiness Dr. Sir Your affect. Friend,

Frans. Eppes

P.S. When ever you come to Virginia and your time will not admit of your coming here we shall make a point of Visiting you provided we can have notice in time.
F E

